Citation Nr: 1647065	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issues of entitlement to increased ratings for service-connected disabilities has been raised by the record in a November 2015 statement indicating worsening of service-connected disabilities, but they have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) effective April 19, 2004.

2.  Prior to December 1, 2015, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  

3.  Beginning December 1, 2015, the Veteran has been unable to secure or follow substantially gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to December 1, 2015, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

2.  Beginning December 1, 2015, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The RO provided pre-adjudication notice, by letter, in November 2009.  Thus, in the instant case, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Medical treatment records, Social Security Administration records, employer statements, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Since filing his application for a TDIU in October 2009, the Veteran was afforded VA examinations in April 2010 and December 2015.  Particularly when considered as a whole, a review of the examination reports indicates that the examiners reviewed the Veteran's medical records, conducted examinations of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and the examiners' expertise.  The examination reports are therefore thorough and fully adequate, and an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

The Board observes that in developing the Veteran's claim, the RO sent VA Forms 21-4192 (Request for Employment Information) to the Veteran's identified former employers.  While one of the employers, A.A., did not respond to VA's March 2010 request for information, the Board finds that no additional attempts to obtain employment information from A.A. is necessary.  Following a previous TDIU claim, A.A. submitted a VA Form 21-4142 in February 2005, which verified the Veteran's prior employment and income.  Thus, the Board finds that VA has made reasonable efforts to obtain information from previous employers, and no further efforts are required for VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

As the Veteran has not identified any additional relevant evidence concerning his TDIU claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

II.  Entitlement to a TDIU

The Veteran contends that he is unable to work due to several service-connected disabilities, including residuals of a closed fracture of the right thumb, with residual fracture of the right fifth finger, major, dominant extremity (right hand disability); right fifth toe amputation, due to hammertoe deformity (right foot disability); left fifth toe amputation, due to hammertoe deformity (left foot disability); right knee traumatic arthritis, previously chondromalacia (right knee disability); and left knee traumatic arthritis, previously chondromalacia (left knee disability).  After a review of the record, the Board finds that entitlement to a TDIU is warranted as of December 1, 2015, the date of several VA examinations, but no earlier.  

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Analysis

As set forth in his October and December 2009 TDIU applications, in addition to various statements, including his December 2010 notice of disagreement, the Veteran maintains that his service-connected right hand disability, bilateral foot disabilities, and bilateral knee disabilities prevent him from securing or following any substantially gainful occupation.  

In his TDIU applications, the Veteran reported that he last worked full-time in or around March 2002 and that he became too disabled to work in April or October 2004.  According to his applications, he last worked for 40 hours per week as a machine operator/producer of aluminum wheels for A.A. from January 2002 to March 2002, and he left this job due to his disabilities.  Specifically, the Veteran provided that due to pain associated with his right hand disability, he was unable to perform repetitive work and lift 25-pound aluminum wheels.  Additionally, he had difficulty with prolonged standing on his feet due to his bilateral knee and foot disabilities.  A February 2005 statement from A.A. provides that the Veteran was employed from February 2002 to March 2002; however, it does not provide a reason for the Veteran's termination.  Based on the Veteran's applications and information submitted from previous employers, his prior employment includes working 15 hours per week as a retail/stocking clerk from January 2001 to March 2001, and 40 or more hours per week as a welder/contractor from November 1997 to January 1998, and from September 1989 to September 1996.  According to the Veteran's TDIU applications, he completed high school, but not any other education or training.  Additionally, he has not attempted to obtain employment since becoming too disabled to work.  

The Veteran's service-connected disabilities include his right hand disability, rated at 10 percent as of June 16, 1997, and 30 percent as of June 7, 2002; bilateral foot disabilities, each rated noncompensable as of November 19, 2002, and 20 percent as of April 19, 2004; bilateral knee disabilities, each rated at 10 percent as of July 20, 1998; tinnitus, rated at 10 percent as of September 30, 2009; bilateral hearing loss, rated noncompensable as of September 30, 2009; and status post septoplasty, rated noncompensable as of June 16, 1997.  The Veteran's combined evaluation for VA compensation purposes has been 70 percent since April 19, 2004.  Given the nature of the Veteran's disabilities, their corresponding ratings, and his overall combined disability rating, his service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the course of this appeal.  See 38 C.F.R. § 4.16(a) (providing that for the purpose of one 60 percent or one 40 percent disability, disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU, the Board must consider whether his service-connected disabilities preclude him from securing or following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In December 2005, SSA found the Veteran to be disabled for purposes of Social Security Disability Insurance (SSDI) benefits as of October 2004.  The primary diagnosis associated with SSA's determination is "other disorders of bone and cartilage (osteoporosis);" the secondary diagnosis is affective or mood disorders.  As set forth in SSA's December 2005 decision, the Veteran's severe impairments included status post bilateral foot surgeries with residuals, degenerative joint disease (in the lumbar spine, knees, thumb, and shoulder), an adjustment disorder with depression, and a personality disorder.  The SSA Administrative Law Judge found that the Veteran was unable to perform the requirements of his past relevant work but nevertheless retained the residual functional capacity to perform the demands of sedentary, unskilled work.  The Veteran was found disabled based on a combination of his exertional capacity for sedentary work, along with his age, education, and prior work experience.  The Board notes that the Veteran has previously applied for service connection for a low back disability, in addition to a mental condition, but his claims were denied.  

According to a July 2008 VA primary care note, the Veteran complained of chronic foot pain, which he rated as a seven or eight on a pain scale of ten.  On physical examination, there was no cyanosis or edema, and there were no calluses on either foot.  The diagnoses included chronic foot pain.  

At an October 2008 VA primary care treatment, the Veteran complained of chronic pain in his legs and feet that was rated as an eight on a pain scale of ten.  On physical examination, there were no obvious musculoskeletal deformities or atrophy.  The Veteran's bilateral grip strength was equivocal, and his strength was noted to be 5/5.  There was no edema or tenderness.  No diagnoses pertinent to the Veteran's service-connected conditions were rendered.  

The Veteran was afforded a VA amputation examination in October 2008 to establish service connection for his bilateral foot disabilities.  He reported severe and constant pain in his feet following the 2004 amputations of his right and left fifth toes.  He rated his pain as an eight or nine on a scale of ten.  X-ray imaging showed bilateral fifth digit amputations but no other significant abnormalities.  The diagnoses included condition after amputation of bilateral fifth toes and condition after operation for bilateral fourth and third hammertoe deformities after fusion.  

As set forth in a March 2009 VA primary care note, the Veteran complained of pain in his legs and feet that was rated as a seven or eight on a scale of ten, and he reported stiffness and aching involving his right thumb.  On physical examination, there were no obvious musculoskeletal deformities or atrophy.  The Veteran had a normal stance and gait, and his grips were equivocal.  No diagnoses pertinent to the Veteran's service-connected conditions were rendered.  A June 2009 VA primary care nursing note documents that the Veteran complained of right thumb pain.  

A November 2009 VA audiology consult provides that the Veteran was seen for a hearing evaluation and that there had been no changes to the Veteran's hearing since his last prior evaluation in March 2006.  The Veteran was diagnosed as being hearing impaired, but he was not interested in hearing aids.  A November 2009 VA primary care note indicates that in addition to receiving treatment for left shoulder pain, the Veteran was seeking a statement that he was unemployable due to chronic health issues.  The diagnoses included "employability."  

A December 2009 VA physical therapy consult includes a diagnosis of lower back pain.  The treatment note provides that the Veteran was not currently employed but that his general occupation was factory work that required a medium degree of physical demand.  The treatment record noted lower back pain that reportedly affected standing and walking, and it noted limitation with respect to the Veteran's left arm and general trunk mobility.  On initial observation, the Veteran was ambulatory without an assistive device, and he did not appear to be in pain or distress.  With respect to repetitive and static work ability, the Veteran was noted to be able to continuously sit; however, he only had the ability to occasionally stand, walk, and reach.  As for non-material handling ability, the Veteran was unable to stoop, crouch/squat, knee, or crawl, but was able to occasionally ascend or descent one flight of stairs.  With respect to hand function, the Veteran was able to frequently perform handling activities, such as seizing, holding, grasping, and turning door knobs, in addition to fingering activities, such as picking up small items.  The Veteran was noted to be able to occasionally push or pull, such as a cart for twenty-five feet, and to occasionally lift and carry between ten and twenty pounds.  The Veteran was noted to have use of his legs and feet.  The treating physical therapist found that the Veteran was qualified to satisfactorily perform sedentary work that involved continuous sitting and/or occasional walking and/or standing, and occasional lifting or carrying items weighing ten pounds or less.  

The Veteran was afforded a VA audiological examination in December 2009.  The Veteran was diagnosed with moderate sensorineural hearing loss in both ears, in addition to tinnitus.  The examiner provided that although the Veteran had moderate hearing loss in both ears, it should not significantly affect his daily activities.  The examiner added that hearing will become difficult in noisy environments or if there is significant distance between the Veteran and the speaker; however, his hearing loss could be overcome by having the speaker raise his or her voice slightly.  

A January 2010 VA podiatry consult note indicates that the Veteran was seen for new insoles and/or boots.  The Veteran was assessed with onychauxis (overgrowth or thickening of the nail), callus, and amputation of the fifth digits bilaterally.  

At a March 2010 VA primary care treatment, the Veteran reported pain in his left shoulder, feet, and legs.  He was noted to have a normal stance and gait, there was no edema, and his grips were equivocal.  The diagnoses included other chronic pain.  

The Veteran was afforded several VA examinations in April 2010.  According to the examination reports, the Veteran indicated that he was not working, and he stated the reasons for his unemployment were his depression and back discomfort.  A VA hand, thumb, and fingers examination report notes a diagnosis of residual right hand/thumb injury.  The examiner provided that there was a decrease in the Veteran's right hand dexterity, but there was not an overall decrease in his hand strength.  According to the examiner, there were no other hand symptoms, and there was not a history of flare-ups of joint symptoms.  There was no objective evidence of pain when performing range of motion (ROM) testing, and both the Veteran's right hand and thumb ROM measurements were normal.  The examiner provided that there was not decreased strength for pushing, pulling, and twisting; there was also no decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner provided that the Veteran's right hand disability had mild effects on certain daily activities, such as performing chores and exercising.  Additionally, the examiner opined that based on the Veteran's remote history of a right hand/thumb injury, he would be able to perform physical and sedentary duties of employment.  

The April 2010 VA foot examination report notes the Veteran's reported symptoms of pain, heat, and stiffness while walking, in addition to lack of endurance while standing and walking.  The report indicated that the Veteran did not require assistive aids or devices and that his bilateral foot disabilities did not result in limitations on standing or walking.  On physical examination, there was no evidence of painful motion, swelling, tenderness, weakness, or abnormal weight bearing.  However, the examiner did note that with respect to the Veteran's gait, he had a very slight intermittent limp favoring the left knee.  The examiner referenced an X-ray report showing mild degenerative changes at the bilateral feet and postsurgical changes of amputation of the fifth toes.  The examiner provided that the Veteran's bilateral fifth toe amputations had mild effects on certain daily activities, such as performing chores, shopping, exercising, and driving.  The examiner also opined that based on the Veteran's history of bilateral fifth toe amputations, he could perform both physical and sedentary duties of employment.  

An April 2010 VA knee examination report notes that the Veteran reported intermittent pain in both knees, in addition to stiffness.  There was no instability, deformity, weakness, incoordination, decreased speed of joint motion, effusion, or episodes of dislocation, subluxation, or locking.  There were no constitutional symptoms or incapacitating episodes of arthritis.  There was tenderness bilaterally on physical examination.  The Veteran's knee extension was normal bilaterally, and his flexion was to 130 degrees on the right and 131 degrees on the left.  There was no objective evidence of pain with active motion, nor was there objective evidence of pain or additional limitation of ROM after repetitive ROM testing.  The Veteran was noted to use a cane intermittently, but his knee disabilities caused no limitations on standing or walking.  The Veteran did not have a cane with him at the examination.  As noted above, the Veteran exhibited a very slight intermittent limp favoring the left knee.  The report referenced an X-ray report showing osteoarthritis of the bilateral knees that was unchanged since 2006.  The examiner provided the Veteran's knee disabilities had a moderate effect on daily activities such as performing chores and exercising, and they had mild effects on shopping and driving.  With respect to the impact of the Veteran's knee disabilities on occupational activities, the examiner provided that there was pain and lack of stamina.  The examiner added that the Veteran stated that when he used to work, his knee(s) would ache after his shift, which involved standing on concrete floors and kneeling.  The examiner noted that considering the Veteran's knee disabilities, he could perform both sedentary and light physical duties of employment.  

According to an August 2010 VA telephone triage note, the Veteran reported foot pain associated with his fifth toe amputations.  He stated that he had been doing well until a few months prior.  The Veteran indicated that although he was beginning to have foot pain when he appeared at VA for treatment in July 2010, he did not discuss it with his treating physician because he thought the pain was temporary.  He reported that his foot pain had increased progressively over time, particularly in the areas near his toe amputations.  He stated that he was unable to walk very long and had to sit down and elevate his feet.  He indicated that his feet might have been more swollen than usual.  

A September 2010 VA primary care note provides that the Veteran complained of foot pain, which he rated as a nine out of ten, in addition to numbness in his toe area.  On examination, he exhibited normal stance and gait, he had full range of motion (ROM) of his joints, there was no edema, and his grips were equivocal.  The Veteran was diagnosed with other chronic pain and Morton's neuroma.  

In February 2011, the Veteran reported worsening tinnitus in both ears.  Based on a hearing evaluation, the Veteran had moderate sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear.  The provider indicated that the results were unchanged since the Veteran's November 2009 evaluation.  

A September 2012 VA primary care note provides that the Veteran complained of low back pain and right knee pain while climbing steps.  On physical examination, he had normal stance and gait, there was no edema, and grips were equivocal.  The Veteran was diagnosed with chronic pain syndrome.  

According to a February 2013 VA primary care note, the Veteran reported recurrent, intermittent knee pain.  On physical examination, the Veteran was noted to move all extremities to command and for comfort.  His right and left knees exhibited full ROM; there was no crepitus, effusion, inflammation, or pain or discomfort with palpation.  The assessments included chronic pain.  

At a December 2013 VA primary care treatment, the Veteran reported pain in his knees, with the right knee being worse than the left.  He did not report sudden falls or weakness.  The treating physician performed active ROM testing of all of the Veteran's extremities.  His right knee was noted to have "good" ROM, but crepitus was noted with movement.  The Veteran complained of pain under the patella, but there was no pain in the medial or lateral areas on palpation.  The Veteran's knees were noted to be stable bilaterally, and there were no noted muscle strength abnormalities.  The assessments included chronic back and knee pain.  

A February 2014 VA physiatry note provides that the Veteran complained of pain in his low back, neck, and right knee.  He was able to walk and bend forward "pretty good," and his knee joints were noted to be normal.  There was mild crepitation of the left knee with the right knee noted to be less involved.  The impressions included tightness of the neck, both shoulders and hips, most probably from degenerative joint disease.  A February 2014 VA primary care note indicates that the Veteran was reevaluated for pain management of his arthritis.  He was noted to have no edema of the extremities.  The Veteran's right knee exhibited "good" ROM and no crepitus.  There was no pain to the medial or lateral areas with palpation, and there was stability and muscle strength in the lower extremities bilaterally.  The assessments included chronic back and knee pain.  

A May 2014 VA pain medication management note indicates that the Veteran reported pain in his neck, back, and knees.  The Veteran reported that his left leg gave out on him in March 2014 and that he fell down the stairs as a result.  

According to a March 2015 VA history and physical note, the Veteran's health was noted to be good of late with the exception of joint arthralgias.  The Veteran reported pedal edema, and he was noted to use a cane for walking following his toe amputation.  On physical examination, there was no edema noted.  The assessments included chronic pain syndrome.  

The Veteran was afforded several VA examinations in December 2015.  With respect to the Veteran's right hand, he reported that frequent use caused pain, particularly using tools and writing.  He reported a pain level of eight out of ten with these activities and that the pain would cause him to drop a coffee cup.  The Veteran regularly wore a Velcro thumb splint for support.  The Veteran reported flare-ups of the hand, during which he experienced increased pain, especially when using tools or writing.  The examiner performed ROM testing; the Veteran's right thumb ROM was abnormal, which was noted to cause difficulty handling tools.  There was no objective evidence of pain with use of the hand, but there was objective evidence of localized tenderness over the first metacarpal joint.  The examiner opined that the Veteran's right hand limited his ability to perform sedentary work due to his limited range of motion of the thumb, which interfered with activities such as tool use and writing.  

According to a December 2015 VA amputations examination report, the Veteran experienced constant aching in both of his feet at his amputation sites, which caused a gait disruption.  The Veteran was noted to use a cane constantly.  The examiner opined that the Veteran's bilateral toe amputations impacted his ability to perform physical work due to his pain and related altered gait.  

The Veteran was also afforded a VA knee and lower legs examination.  According to the examination report, the Veteran experienced pain in both of his knees that was provoked by weight-bearing for short distances, standing, walking, prolonged sitting, and climbing stairs.  The pain was rated as an eight out of ten, and it caused the Veteran to limp.  The Veteran did not report flare-ups of his knee disabilities, but he did report functional impairment due to painful and limited flexion bilaterally.  The Veteran had abnormal ROM bilaterally.  There was evidence of pain on weight-bearing, localized pain on palpation of the joints, and guarding and patellar instability on palpation, bilaterally.  The Veteran's abnormal ROM contributed to a limited ability to negotiate inclined surfaces, and there was evidence of crepitus in both knees.  Although the Veteran was not examined immediately after repetitive use over time, the Veteran reported pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, and the examiner indicated that the Veteran's examination was medically consistent with his statements.  The Veteran was noted to have a history of moderate lateral instability, but on examination, joint stability testing was normal.  The Veteran was constantly using a cane.  The examiner noted that the Veteran's knee disabilities would impact his ability to perform physical work because he had limited weight-bearing ability.  

The Veteran was also afforded VA examinations pertaining to his hearing loss, tinnitus, and status post septoplasty.  As to the functional impact of the Veteran's hearing loss, the Veteran reported difficulty hearing and understanding speech, particularly when there was background noise, or when in in large group situations, or when a speaker was across a room or speaking very softly.  The examiner indicated that the Veteran might need a few accommodations, such as the use of primarily in-person communication to ensure correct understanding or the use of hearing aids in an occupational environment.  The examiner opined that his tinnitus did not impact any ordinary conditions of the Veteran's daily life, including the ability to work.  With respect to the Veteran's deviated septum status post septoplasty, the Veteran reported tenderness to the fracture site.  The examiner indicated that there was tenderness to the nasal bridge on examination; however, the Veteran's condition did not impact his ability to work.  

When affording the benefit of doubt to the Veteran, the evidence of record supports a finding that beginning December 1, 2015, the date of the above-referenced VA examination reports, the Veteran's service-connected bilateral knee and foot disabilities, in addition to his right hand disability, have prevented him from securing or maintaining gainful employment.  The December 1, 2015 examination reports indicate that these disabilities limit his ability to perform physical work due to factors such as limited weight-bearing ability; difficulty with standing, walking, and climbing stairs; and altered gait.  The Veteran's disabilities also limit his ability to perform sedentary work.  As noted in the December 2015 VA examination reports, the Veteran has difficulty with prolonged sitting, and given his dominant right hand symptoms, such as limited ROM of the thumb, his right hand disability interferes with tool use and writing.  Additionally, the Veteran reported that during flare-ups of his right hand symptoms, which occur as a result of frequent use, he has increased pain, which affects his grip.  The Veteran is competent to report such observable symptoms, and the Board has no reason to doubt the Veteran's reports as reflected in the December 2015 VA examination reports.  

In light of the functional limitations described in the December 2015 VA examination reports, in addition to the Veteran's prior work history and educational background, the Board finds that it is unlikely that the Veteran could secure or follow physical or sedentary employment.  Based on the functional limitations associated with his service-connected conditions, the Veteran would likely be precluded from returning to his previous career as a welder or manufacturer, or from obtaining other types of physical employment, due to his limited weight-bearing abilities, difficulty standing and walking, which requires constant use of a cane, and limited ability to use tools with his dominant hand.  Additionally, it is unlikely that the Veteran could secure and maintain sedentary employment due to his difficulty with prolonged sitting, tool use, and writing, particularly when considering the Veteran's occupational and educational background.  As noted above, the Veteran's occupational history has been largely within the context of welding and manufacturing, and although he has a high school education, he has not had specialized training in any other fields.  Thus, when applying the benefit of the doubt to the Veteran's claim, the Board finds that for the period beginning December 1, 2015, the requirements for a TDIU have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, when considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the evidence of record is against a finding that his service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to December 1, 2015.  Although the Veteran has maintained that his service-connected disabilities prevented him from doing so, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the April 2010 VA examination reports, taken as a whole, offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning prior to December 1, 2015.  

As detailed above, the April 2010 examiner considered the Veteran's hand, knee, and foot disabilities and opined that the Veteran would be able to perform both physical and sedentary duties of employment.  While the Board acknowledges that the examiner did not offer an opinion as to the functional limitations posed by the Veteran's service-connected disabilities when considering their effects in the aggregate, the examiner's opinions are highly probative and support a finding that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining all types of employment prior to December 1, 2015.  For instance, with respect to the Veteran's feet, although he reported symptoms such as pain, heat, and stiffness while walking, in addition to a lack of endurance, the examination report provides that based on the objective medical evidence, the Veteran's foot disabilities did not result in significant functional limitations on standing or walking.  The examiner noted that there was no evidence of painful motion, swelling, tenderness, weakness, or abnormal weight bearing on physical examination; moreover, there were no reported flare-ups.  The examiner considered the Veteran's reported symptoms, and factors such as the Veteran's very slight intermittent limp, and opined that while the Veteran's foot disabilities had mild effects on certain daily activities, he could nevertheless perform both physical and sedentary duties of employment.  

The examiner also considered the Veteran's very slight intermittent limp, reported knee pain, and lack of stamina to perform certain work-related activities, such as standing on concrete floors for long periods of time and kneeling.  Based on the Veteran's reports, the examiner provided that the Veteran's knee disabilities had mild to moderate effects on certain daily activities, such as performing chores, exercising, shopping, and driving, but nevertheless opined that the Veteran would be able to perform both sedentary and light physical duties of employment.  This appears consistent with the examination report, which shows that although the Veteran exhibited some abnormality with respect to flexion bilaterally, his knee extension was normal bilaterally, there was no objective evidence of pain with active or repetitive ROM testing, and there was no objective evidence of instability, deformity, weakness, incoordination, decreased speed of joint motion, effusion, or episodes of dislocation, subluxation, or locking.  

Additionally, the examiner found that despite the Veteran's right hand disability, which resulted in decreased right hand dexterity, he would be able to perform physical and sedentary duties of employment.  As set forth above, the Veteran's ROM measurements were normal, and there was no objective evidence of pain or a history of flare-ups.  There was also no indication of decreased strength for pushing, pulling, or twisting; and there was no decreased dexterity with respect to twisting, probing, writing, touching, or expression.  

Thus, the April 2010 VA examination reports, when considered as a whole, show that despite a very slight limp, a decrease in right hand dexterity, some limited stamina to stand, kneel, and/or walk, and reported pain, the Veteran's service-connected disabilities did not preclude him from performing sedentary or light physical duties of employment.  Moreover, this conclusion is supported by a VA physical therapy note from only several months prior.  Although the December 2009 physical therapy note pertained primarily to a low back condition, the provider included findings with respect to the Veteran's knees, hands, and feet.  Specifically, the Veteran was unable to stoop, crouch, squat, kneel, or crawl, but was able to occasionally ascend or descend stairs, walk, and stand.  The physical therapy note demonstrates that despite the Veteran's right hand disability, he could frequently perform handling activities, such as seizing, holding, grasping, and turning door knobs; and activities involving his fingers, such as picking up small items.  Even when considering the Veteran's non-service connected low back condition, the physical therapist found that the Veteran was able to satisfactorily perform sedentary work that involved continuous sitting and/or occasional walking and/or standing, and occasional lifting or carrying items weighing ten pounds or less.  The Board also finds it significant that by the Veteran's own account at the April 2010 VA examination, the conditions that prevented him from obtaining and maintaining employment were his low back condition and his depression.  

Other VA treatment records dated prior to December 1, 2015, also support a finding that the Veteran was not prevented from securing or maintaining gainful employment due to service-connected disabilities.  While VA treatment records show that the Veteran received treatment for chronic pain due to both service-connected and non-service connected conditions, and that he reported falling in or around March 2014 due to his left knee giving out, they demonstrate that overall, the Veteran exhibited normal stance and gait, no edema, equivocal grip, and that he had full or "good" range of motion of his knee joints during this period.  

Additionally, while the Veteran has not claimed that his hearing loss, tinnitus, or septoplasty disabilities have contributed to his claimed inability to secure or follow gainful employment, the Board has nevertheless considered the impact of these disabilities on his ability to do so prior to December 1, 2015.  As detailed above, based on both the December 2009 and December 2015 VA audiological examinations, the Veteran's bilateral, moderate sensorineural hearing loss likely caused some difficulty hearing in noisy environments or in situations involving significant distance between the Veteran and the speaker.  However, the impact of the Veteran's hearing loss could be overcome by having the speaker raise his or her voice slightly, or by certain accommodations, such as the ability to use hearing aids.  While there are no VA examination reports or medical opinions regarding the functional impact of the Veteran's tinnitus and status post septoplasty disabilities prior to December 1, 2015, the December 2015 examiner found that these conditions did not impact the Veteran's ability to work.  Thus, the evidence is against a finding that the Veteran's hearing loss, tinnitus, or status post septoplasty disabilities contributed to the Veteran's claimed inability to secure and maintain gainful employment prior to December 1, 2015.  

The Board has also considered the Veteran's previous work experience, which, from 1989 to 2002, was primarily within the context of welding and manufacturing.  The Board further acknowledges that prior to December 1, 2015, the Veteran's service-connected disabilities might have caused some difficulty performing similar work, particularly in light of the April 2010 VA examination reports showing that the Veteran had some decreased dexterity due to his right hand disability, in addition to limited stamina to stand, kneel, and/or walk.  Nevertheless, when considering these functional limitations, in addition to the fact that the Veteran has a high school diploma, the evidence indicates that the Veteran's service-connected disabilities did not preclude him from all substantially gainful employment, including unskilled, sedentary employment.  

The Board acknowledges that SSA granted disability benefits as of April 2005, as it found that the Veteran's "other disorders of bone and cartilage" and mental health condition, when considered in combination, were "severe" and prevented him from being able to perform requirements of past relevant work.  However, the Board is not bound by SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as SSA's determination was based on a combination of both service-connected disabilities and non-service connected disabilities, including low back, shoulder, and mental health conditions, in addition to the Veteran's age, it has limited probative value.  Moreover, although SSA found that the Veteran was unable to perform past relevant work, such as welding, it also found that he retained the residual functional capacity to perform the demands of sedentary, unskilled work.  

The Board also acknowledges the Veteran's assertion that he stopped working due to service-connected disabilities.  Here, the Veteran's contention that he was precluded from obtaining and engaging in any substantially gainful employment by reason of service-connected disabilities prior to December 1, 2015, is outweighed by other evidence of record, particularly, the findings of the VA examiners and treating physicians set forth above, which indicate that the Veteran, at a minimum, had the ability to perform sedentary work.  Moreover, evidence such as the Veteran's application for SSDI benefits, the December 2009 VA physical therapy consult, and the Veteran's own statements at the April 2010 VA examinations indicate that for the period prior to December 1, 2015, the Veteran attributed his inability to work, at least in part, to other, non-service-connected disabilities, such as a low back condition and a mental health condition.  

Additionally, while the evidence of record indicates that the Veteran's service-connected disabilities might have affected his ability to obtain or follow certain employment prior to December 1, 2015, the question before the Board is not whether the Veteran's service-connected disabilities have hindered or impaired his ability to secure or follow substantially gainful employment, as rating criteria for service-connected disabilities contemplate impairment in earning capacity resulting from such disabilities, and the degrees of disability, in general, compensate for considerable loss of working time.  See 38 C.F.R. § 4.1.  Instead, the Board must determine whether the evidence establishes that the Veteran was unable to secure and follow any substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.  Here, the record supports a finding that the Veteran's service-connected disabilities might have impacted his ability to obtain or maintain employment in certain occupational environments due to their physical requirements.  However, the evidence weighs against a finding that service-connected disabilities, considered both alone and along with the Veteran's occupational and educational background, precluded him from obtaining or following any kind of gainful employment, including sedentary, during this period.  Accordingly, entitlement to a TDIU is not warranted prior to December 1, 2015.  

As the Veteran's service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).  

In summary, the Board does not doubt that the Veteran's service-connected disabilities had some impact on his employability prior to December 1, 2015.  However, the 70 percent schedular evaluation that was in effect during the relevant period contemplated industrial impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.1.  In considering the instant claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim for the period prior to December 1, 2015, that doctrine does not apply, and entitlement to a TDIU prior to December 1, 2015, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Nevertheless, when applying benefit of the doubt to the Veteran's claim, the Board finds that for the period beginning December 1, 2015, the requirements for a TDIU have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU prior to December 1, 2015, is denied.  

Beginning December 1, 2015, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


